Citation Nr: 9913732	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
sacral contusion.

2. Whether new and material evidence has been received to 
reopen a claim for service connection tachycardia.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
brain contusion.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for fungus of the 
left foot.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
injury of the left ankle.

6. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which determined that new and 
material evidence had not been received to reopen the claims 
for service connection for the above captioned issues.  This 
appeal also comes from a February 1997 rating decision which 
denied service connection for an acquired psychiatric 
disorder, to include PTSD.

The Board remanded the case in February 1996 for additional 
development, to include obtaining additional treatment 
records and the veteran's service administrative records.  
The Board also referred the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a psychiatric disability to the RO 
for consideration.  Accordingly, the RO accomplished the 
additional development and, based on the mixture of 
diagnoses, reopened the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder and 
afforded him VA general medical and psychiatric examinations.  
Thereafter, based on a review of all of the evidence of 
record, the RO denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, and returned the claims file to the Board.  Considering 
the foregoing and noting that the issue of PTSD is a new 
basis for relief which has not been previously adjudicated, 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, will be 
reviewed on a de novo basis.

In March 1997, the veteran submitted a statement in which he 
disagreed with the February 1997 decision of the RO and 
stated that he believed that service connection for PTSD was 
warranted.  Accordingly, in March 1997, a supplemental 
statement of the case addressing service connection for an 
acquired psychiatric disorder or PTSD was issued.  An Appeal 
to Board of Veterans' Appeals, VA Form 9, with respect to 
this issue has not been received.  However, an April 1997 
letter from the veteran's representative included a statement 
from the veteran's spouse which the representative described 
as a "formal Notice of Disagreement (NOD) to the last Rating 
Decision denying service connection for PTSD."  Accordingly, 
inasmuch as this statement was received after the issuance of 
the supplemental statement of the case and expressed the 
belief that the veteran was mentally impaired due to military 
service, the Board will consider this statement on behalf of 
the veteran a substantive appeal and accept appellate 
jurisdiction over the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, at the present time.  See 38 C.F.R. §§ 20.200, 20.202 
(1998).  

After the Board's February 1996 remand, the veteran changed 
his representative to Veterans of Foreign Wars of the United 
States.

Finally, the Board notes that, after completion of the 
development requested by the February 1996 remand, the RO did 
not provide the veteran with a supplemental statement of the 
case with regard to the issue of whether new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for sacral contusion, 
tachycardia, fungus of the left foot, and residuals of an 
injury of the left ankle.  However, inasmuch as no additional 
evidence pertaining to the veteran's left foot fungus was 
obtained, this issue need not be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1998).  The remaining 
issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for sacral contusion, tachycardia, and residuals 
of an injury of the left ankle will be the subject of the 
remand portion of this decision.


FINDINGS OF FACT

1. By an unappealed rating decision dated in April 1986, the 
RO denied entitlement to service connection for 
concussion.  The veteran was informed of this 
determination in April 1986, but he did not appeal.  

2. Evidence received since the RO's April 1986 rating 
decision, includes significant records from the Social 
Security Administration and a December 1996 VA examination 
report which were not previously considered and which bear 
directly and substantially upon the specific matters under 
consideration regarding the issue of entitlement to 
service connection for residuals of a brain contusion.

3. A concussion sustained by the veteran during his period of 
military service was acute and transitory and resolved 
with no residual disability; the record contains no 
competent medical evidence which relates any current 
residuals of brain trauma to service or any occurrence 
therein.

4. By an unappealed rating decision of April 1986, the RO 
denied entitlement to service connection for left foot 
fungus.  The veteran was informed of this determination in 
April 1986, but he did not appeal.  

5. Evidence received since the unappealed April 1986 rating 
decision includes no treatment for or reference to fungus 
of the left foot and it does not bear directly and 
substantially upon the specific matter under consideration 
regarding the issue of entitlement to service connection 
for fungus of the left foot.

6. The evidence of record fails to demonstrate that the 
veteran's emotional instability reaction, which existed 
prior to enlistment, was aggravated by his period of 
service.  The evidence also fails to show that an acquired 
psychiatric disorder began in service or that a psychosis 
was manifested to a compensable degree within one year of 
the veteran's separation from service.

7. The record does not contain a diagnosis of PTSD from a 
mental health professional.


CONCLUSIONS OF LAW

1. The April 1986 rating decision which denied entitlement to 
service connection for a concussion is final.  38 U.S.C.A. 
§ 4004 (West 1982 & Supp. 1986); 38 C.F.R. § 19.104 
(1986); (currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.1100 (1998)).

2. New and material evidence has been received to warrant 
reopening of the claim for service connection for 
residuals of a brain contusion.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).

3. The veteran's claim for service connection for residuals 
of a brain contusion is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 and Supp. 1998).

4. The April 1986 rating decision which denied entitlement to 
service connection for a fungus of the left foot is final.  
38 U.S.C.A. § 4004 (West 1982 & Supp. 1986); 38 C.F.R. 
§ 19.104 (1986); (currently 38 U.S.C.A. § 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 20.1100 (1998)).

5. New and material evidence has not been received to warrant 
reopening of the claim for service connection for fungus 
of the left foot.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

6. The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, is not well-
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the RO has adequately 
assisted the appellant in the development of his claims and 
that the appellant has not identified the existence of any 
available evidence sufficient to warrant additional 
development.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In this regard, the Board notes that, during VA 
hospitalization in March and April 1986, the veteran and his 
wife reported that the veteran had a number of emotional and 
psychiatric problems resulting in four or five 
hospitalizations for "nervous breakdowns" at non-VA 
associated facilities between 1962 and 1966.  No such medical 
records are contained in the veteran's claims file.  However, 
pursuant to the February 1996 remand, the veteran was 
afforded an opportunity to provide information pertaining to 
reports of medical treatment which were not contained in the 
claims file or to submit such evidence to the RO.  
Accordingly, a remand of the veteran's claims folder to the 
RO to obtain such evidence is not warranted.

Factual Background:

Brain Contusion and Psychiatric Disability:  The veteran had 
active military service from February 1956 to March 1962.  
His service personnel records, NAVMC 118 (3)-PD, reflect that 
he has been awarded the good conduct medal.  These records do 
not show that he served in the Republic of Vietnam.  

The veteran's service medical records reveal that, upon 
enlistment in September 1955, he had a normal evaluation of 
the head, face, neck, and scalp; he was psychiatrically 
normal; and he reported a negative history of dizziness or 
fainting spells.  In February 1956, the veteran was admitted 
to the hospital for cardiac evaluation with a diagnosis of 
"DU [diagnosis undetermined] tachycardia, paroxysmal".  
Upon discharge from the hospital, in March 1956, the 
diagnosis was changed to anxiety reaction.  The veteran was 
treated for complaints of a sharp stabbing precordial pain in 
November 1956.  He reported that he had sat down for relief 
and "blacked out."  There were no physical findings and the 
possibility that the veteran was experiencing an acute 
anxiety attack was noted.  A Report of Medical Examination 
for reenlistment, dated in February 1958, shows that the 
veteran was clinically normal upon evaluation of the head, 
face, neck, and scalp and he had a normal psychiatric 
evaluation.  

In May 1958, the veteran was treated for a concussion of the 
brain.  It was noted that he got up in the morning, fainted, 
fell, struck his head, and lost consciousness.  It was noted 
that the veteran had a history of fainting spells since 
childhood and had experienced spontaneous fainting about 
eight time in the preceding six years.  Neurologic 
examination was negative and, in July 1958, he was discharged 
as fit for duty.  In April 1959, the veteran had a negative 
neurologic examination upon evaluation of the brain 
concussion he had sustained during the previous year.  

The veteran was hospitalized for a psychiatric evaluation due 
to a suicide attempt in January 1962.  The diagnosis upon 
admission was "DU (psychosis)".  It was noted he had 
attempted suicide twice previously, the first in 1951 and for 
a second time during the previous year.  The examiner 
determined that the veteran was unsuitable for further active 
duty, the diagnosis was revised to emotional instability 
reaction, and the veteran was transferred to another hospital 
for further treatment, evaluation, and disposition.  

A February 1962 Report of Medical Board Survey - Following 
Sheet notes that the veteran suffered from a personality 
disorder which rendered him unsuitable for future service.  
It is also noted that the veteran suffered from no disability 
which is the result of an incident of service or which was 
aggravated thereby.  The diagnosis was emotional instability 
reaction which existed prior to enlistment and was not 
aggravated therein.  It was recommended that he be discharged 
from service.  

A February 1962 Report of Medical Examination for discharge 
shows that the veteran's head, face, neck, and scalp were 
normal upon clinical evaluation and he was NE (not evaluated) 
psychiatrically.

In October 1966, the veteran submitted a claim for pension 
benefits in which he stated that he was injured on January 9, 
1966, due to a car accident.  He stated that he sustained a 
crushed hip, partial paralysis, he was unable to use his 
right hand, he had lapse of memory, his back was smashed, his 
left leg was dragged, and he had a concussion.  He also 
stated that he had been declared dead twice and, in September 
1966, a private physician practicing in Elma, Washington, had 
stated that he was 100 percent disabled due to the car 
accident.

In May 1970, the veteran's spouse submitted a statement in 
which she recalled that, prior to enlistment for military 
service, the veteran was in good physical and mental 
condition.  However, upon his discharge from service, she 
stated that the veteran was not the "same fellow."  He did 
not seem to know her or what was going on around him and he 
experienced frequent "black out spells" which had continued 
to the present.  

The veteran was hospitalized at the VA Hospital (VAH) in 
Vancouver from April 24 to May 13, 1970, for headaches of 
undetermined etiology; complete absence of maxillary and 
mandibular teeth, acquired; and psoriasis.  The Hospital 
Summary reflects that the veteran was in an automobile 
accident in 1966 and was unconscious for a number of days.  
Since that injury, the veteran had exhibited poor judgment 
and had experienced recurring severe headaches, at times 
accompanied by irrational behavior.  The Hospital Summary 
also shows that, in 1967, he was hospitalized at a VA 
hospital in Portland and was considered to have a chronic 
brain syndrome.  Thereafter, the veteran was transferred to 
the VAH in Portland and was treated at this facility from May 
13 to July 8, 1970, for dementia and psoriasis.  

In September 1977, the RO received statements from the 
veteran's sister, mother, wife, and two friends and a letter 
from his father to his mother.  The statements from the 
veteran's friends and relatives were dated in September 1977 
and essentially recalled that the veteran was in perfect 
mental health prior to enlistment and, as stated by his 
sister, underwent a "terrible mental change" during 
service.  Additionally, the statement from the veteran's wife 
reflected that the veteran became extremely fearful when 
reminded of a certain sergeant with whom he served.  The 
letter from the veteran's father to his mother was dated in 
March 1962 and stated that there was "something wrong with 
[the veteran's] mind."  The veteran's father also noted that 
he had learned that the veteran's mind had "went" while the 
veteran was in Japan.  

Also included among the documents received by the RO in 
September 1977 were two letters from private physicians.  
Specifically, an August 1962 letter from W. H. Lohr, M.D., 
states that the veteran was completely and totally disabled 
and a medical indigent.  It further stated that the veteran 
was mentally incompetent.  Similarly, a July 1977 letter from 
P. M. Mickens, M.D., reflects that Dr. Mickens was the 
veteran's physician prior to enlistment, at which time there 
were no symptoms of physical or mental illness.  Thereafter, 
in March 1962, this physician examined the veteran and found 
him to be "psychosomatic."  Dr. Mickens reported that he 
was one of the physicians who treated the veteran in January 
1966, after the veteran's automobile accident, and commented 
that this automobile accident was caused by the veteran's 
"psychosomatic condition."

An October 1977 letter from the veteran's spouse to a member 
of Congress includes her assertion that the automobile 
accident in which the veteran had been involved was due to 
the mental illness which he had incurred as a result of his 
military service.

In a January 1979 statement, the veteran reported that he 
began to experience black outs because of a injury to his 
back in the summer of 1961.  He also reported that he had 
been unable to work since January 1966 because of numerous 
blackouts.

The veteran received VA inpatient care from March 7 to March 
18, 1985.  The diagnoses on admission were drug dependency, 
organic affective disorder with behavior problems, 
psychosexual dysfunction, organic personality disorder 
secondary to drug dependency and brain trauma, organic brain 
syndrome secondary to brain injury, status post left pelvic 
fracture with foot drop, status post back surgery with 
chronic pain syndrome, and psoriasis.  The Discharge Summary 
reflects that the veteran was unable/unmotivated to offer 
reliable relevant history.  Information obtained from the 
veteran's wife indicated that he had organic brain syndrome 
secondary to trauma 18 years previously.  Upon evaluation on 
March 13, 1985, the veteran appeared oriented and alert and 
there was no evidence to substantiate thought disorder, 
delusions, or hallucinations elicited.  Memory for the past 
was relatively preserved, recent memory was spotty, and 
immediate recall as well as fund of general information was 
impaired.  The veteran's affect was intense, his mood was 
changeable, his impulse control was labile, and his insight 
was marginal.  His situational judgment was okay; however, 
his global social judgment was impaired.  The impression was 
of an organic personality disorder and, by history, 
substantiated drug dependency.  It was also noted that, in 
retrospect, the confusion and signs and symptoms of dementia 
which were noted on initial evaluation may have been the 
sequela of drug intoxication or possible postictal confusion.

Upon consideration of the foregoing, by an April 1986 rating 
decision, the RO denied service connection for a concussion 
because, although the veteran was diagnosed with a concussion 
in May 1958, the service medical records were negative for 
any chronic residuals and there was no evidence of residuals 
within a one-year period after service.  The RO also noted 
that the veteran had been in an automobile accident in 1966 
and was unconscious for a number of days with subsequent 
complaints of recurring severe headaches.  This rating 
decision was not appealed.

Following the April 1986 rating decision, the RO received 
copies of VA outpatient and hospitalization reports, dated 
from February 1977 to March 1992, which noted the veteran's 
history of head trauma and showed that he had received 
psychiatric treatment.  Specifically, these treatment records 
demonstrate the following:

The veteran was admitted to American Lake VAH from February 3 
to June 7, 1977, for organic brain syndrome secondary to 
trauma (motor vehicle accident - 1967) with psychotic 
reaction, status post hip and pelvis fracture, psoriasis, 
myofascial pain syndrome, sprain left ankle, and bilateral 
hyperopia.  Upon neuropsychological testing in March 1977, it 
was noted that the veteran was suffering from diffuse brain 
damage with somewhat more impairment in the right cerebral 
hemisphere.  The examiner noted that the veteran was 
performing on the borderline mentally retarded range of 
intellectual ability and he was suffering from severe 
psychological sequelae of his brain injury.  The Hospital 
Summary notes that the veteran had a history of many 
admissions to the Portland VAH since he was seriously injured 
in an automobile accident in 1967.  Complete psychological 
testing was obtained and showed definite evidence of brain 
damage.  It was noted that the veteran suffered from repeated 
episodes of unpredictable outbursts of psychotic thinking and 
behavior, often believing "the Marines" were pursuing him 
or that he was about to be punished for something he had 
done.  During one episode of psychotic behavior during 
hospitalization, it was noted that the veteran jumped over a 
fence and fractured his left ankle.  Thereafter, as it was 
determined that the veteran was able to spend increasing 
amounts of time at home without incident, he was discharged 
from the hospital.

VA outpatient treatment records, dated from September 1977 to 
May 1980, include mental health treatment reports as well as 
treatment reports from other specialists which note that the 
veteran was injured in an automobile accident after discharge 
from service and that the injuries as a result of this 
accident included trauma to the head and brain damage.  
Specifically, an October 1977 treatment report from 
Ambulatory Medicine notes that the veteran was followed for 
organic brain syndrome/impairment of recent memory, 
"personality disorder" - dependency and emotional lability, 
status post left hemipelvic fracture with shortened lower 
left extremity, and chronic pain at the low back, left 
buttock, and left leg which were "all subsequent to an 
automobile accident in 1966".  Additionally, social work 
reports, dated from November 1977 to December 1978, note that 
the veteran exhibited various instances of psychotic 
behavior.

A January 1979 clinical record, which shows that the veteran 
was admitted for an unrelated disorder, notes his history of 
organic brain syndrome with behavior disorder.  It is noted 
that the veteran had an automobile accident with brain 
concussion in 1966 which left him with a organic mental 
deficit involving most areas of higher mentation.  It was 
further noted that the veteran had manifested labile 
personality with tendency to fits of depression and crying, 
as well as outbursts of temper and violence.  The examiner 
commented that the veteran's personality was probably similar 
prior to the accident and was worsened by it.  

The veteran was admitted to a VA facility from January 21 to 
February 1, 1979, for a surgical procedure for an unrelated 
disorder.  During this period of hospitalization, 
questionable organic brain syndrome and personality disorder, 
status post motor vehicle accident, was noted.  

A VA Discharge Summary shows that the veteran was 
hospitalized from March 25 to April 11, 1986, and the 
diagnoses were care requiring rehabilitative procedures, 
chronic low back pain, leg length discrepancy, left ankle 
ligamentous laxity, status post closed head injury, and 
status post laminectomy.  The examiner noted that the medical 
history provided by the veteran and his wife revealed that, 
following discharge from service, that the veteran had a 
number of emotional and psychiatric problems resulting in 
four or five hospitalizations for "nervous breakdowns" at 
non-VA associated hospitals between 1962 and 1966.  Upon 
mental status examination for this period of treatment, it 
was noted that the veteran was alert and oriented times 
three, he was cooperative, and his answers were appropriate 
but somewhat concrete.  The veteran showed some decreased 
short-term memory and ability to calculate simple problems; 
however, he was able to follow two and three stage commands 
without difficulty.  With regard to the status post closed 
head injury, the Discharge Summary revealed that the veteran 
was tested by psychology and appeared to have low to average 
intelligence and appeared to be coping fairly well 
emotionally with his disability.  With regard to the history 
of psychosis, it was noted that the veteran did not display 
any psychotic behavior and cooperated fully with the RMS 
(Rehabilitation Medicine Service) goals.  

The veteran was hospitalized from January to March 1992 for 
control of his chronic pain syndrome.  The veteran's medical 
history, as noted on the Discharge Summary, shows that he was 
in "an accident of unknown type during service in 1961" and 
sustained a severe brain concussion and a severe retrograde 
amnesia at this time.  The 1966 motor vehicle accident in 
which the veteran was involved was also reported.  The 
examiner noted that the veteran's "old medical records" 
were not available for review.

Upon consideration of the foregoing, by a December 1992 
Confirmed Rating decision, the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claims of entitlement to service connection for 
residuals of a concussion.  

During his April 1993 personal hearing before the RO, the 
veteran's wife testified that she was ten years older than 
the veteran and had known him since his birth.  RO Transcript 
(Tr.) at 6.  She recalled that, prior to entering military 
service, the veteran was happy, alert, and orient.  Id.  She 
stated that he was a mentally fit person.  RO Tr. at 7.  
However, subsequent to his discharge from service, the 
veteran's wife recalled that he did not know people familiar 
to him and withdrew in the presence visitors.  Id.  She 
stated that he was mentally ill to the point that his father 
confined him to the house and prevented him from getting 
mental help.  RO Tr. at 8.  She testified that the veteran 
did not seek VA treatment immediately after discharge because 
she was unaware that VA treatment was available to him.  RO 
Tr. at 13.  With respect to the issues on appeal, it was 
requested on the veteran's behalf that the decisions relative 
to these issues be based on the evidence of record.  RO Tr. 
at 14.

Upon consideration of the foregoing, by a November 1993 
rating decision, the RO determined that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for a psychiatric 
condition.

During his July 1995 hearing before the undersigned Member of 
the Board, the veteran testified that, although it is not 
known, he served as a first sergeant in the Republic of 
Vietnam.  Board Tr. at 5 - 6.  He recalled that he was a 
squad leader but he did not know anyone in this squad.  Board 
Tr. at 6.  He also recalled that, on more than one occasion, 
he and the members of this squad killed people in villages 
and were told that they would be killed if they told anyone.  
Board Tr. at 7 and 9.  The veteran reported that there was 
nothing wrong with one of his friends, an individual who's 
name the veteran could not recall; however, this friend was 
killed in 1971 after he went to the hospital.  Id.  The 
veteran stated that about 100 individuals went with him to 
Vietnam.  Board Tr. at 8.  The veteran reported that he first 
sought treatment "a long time" after he got out of the 
service and he was made to see only VA physicians so that he 
could not say anything to anybody.  Board Tr. at 10.

A December 1996 report of VA general medical examination 
includes the examiner's comment that, most of the time when 
questions were addressed to the veteran, he stared and did 
not give and answer.  The examiner noted that, after a while, 
the veteran would say yes or no.  It was also noted that the 
veteran was able to comprehend fairly well and his speech 
appeared to be good.

A report of Social and Industrial Survey, conducted in 
December 1996, shows that the veteran could not say whether 
he had served in Vietnam or any other combat situations and 
he could not recall any specific traumatic events.  The 
veteran also reported that he had been involved in a motor 
vehicle accident in 1966 and was not aware of any cognitive 
or affective changes following this accident.  His wife was 
also interviewed and she reported that he was "just fine" 
prior to entering military service; however, after discharge, 
he was found wandering aimlessly and taken to the police by 
his father.

The veteran also underwent a VA psychiatric examination in 
December 1996, the report of which reflects that the examiner 
reviewed the veteran's claims file and complete medical 
history.  It is noted that the veteran gave no symptomatology 
suggesting the presence of PTSD and he did not offer any 
signs of a formal psychosis such as hallucinations, 
delusions, loosened dissociations, or inappropriate affect 
(the veteran showed almost no affect during the examination).  
The examiner noted that there was a good deal of lay evidence 
that the veteran was markedly changed in his behavior after 
coming home from the service, to the degree that he was 
regarded as "crazy," and commented that it was evident that 
the veteran had considerable maladjustment and discontent 
during service.  The examiner further noted that the veteran 
had apparently recovered enough to have gained some 
employment for a time; however, he subsequently suffered a 
serious auto accident with resulting dementia.  It was noted 
that, at the time of the examination, the veteran was clearly 
demented and the etiology appeared to be that of his 
automobile accident around 1966.  The examiner conceded that 
it is possible that the minor appearing head injuries 
sustained by the veteran in the service resulted in some 
significant personality change and contributed to the final 
personality picture seen.  It was also noted that the veteran 
had an anxiety reaction and what might have been a 
conversion-type reaction for a brief period.  The examiner 
concluded that there is no evidence of PTSD but the veteran 
was clearly psychologically disturbed during his later time 
in the service.  However, in the presence of the veteran's 
current demented state, the examiner felt that it was 
impossible to reconstruct to any certainty the veteran's 
mental condition prior to his 1966 automobile accident.  He 
noted that the veteran's behavior subsequent to the 
automobile accident had been marked by impulsivity and 
violence necessitating a number of psychiatric 
hospitalizations.  Thus, the veteran's mental condition 
during the later period of his life seemed most clearly to 
relate to his automobile accident.  The examiner, who is also 
a fully trained neurosurgeon, concluded that the veteran's 
behavioral abnormalities, as noted during service, did not 
result from brain injury but were manifestations of an 
intrinsic personality disorder.  The diagnoses included 
dementia due to head trauma, history of "emotional 
instability reaction" (by today's terminology "personality 
disorder" NOS (not otherwise specified), and probable 
cerebral contusion by history. 

In May 1998, the RO received records from the Social Security 
Administration which included a Cessation or Continuation of 
Disability or Blindness Determination and Transmittal, Form 
SSA-833-C3.  This document shows that the veteran's 
disability began on January 9, 1966, and his primary and 
secondary diagnoses were intracranial injury and chronic pain 
syndrome, respectively.  

The records received from the Social Security Administration 
also include VA treatment records, duplicates of which were 
in the veteran's claims file and which had been previously 
considered by the RO, as well as private medical reports.  
Specifically, a December 1966 report of psychiatric 
evaluation by a private physician reflected a diagnostic 
impression of chronic brain syndrome, associated with brain 
trauma, with neurotic depressive reaction.  Additionally, a 
September 1990 private treatment report notes that the 
veteran's wife stated that the veteran had been in an 
automobile accident in which he sustained trauma to his head 
and this had resulted in disorders which included 
forgetfulness and distrust of other people.  The assessment 
included status post brain trauma by history.

Left Foot Fungus:  The September 1955 Report of Medical 
Examination for enlistment shows that the veteran's feet were 
clinically normal and he reported no history of foot trouble.  
Similarly, the veteran's feet were noted to be clinically 
normal upon evaluation for reenlistment in February 1958.  
His service medical records include an October 1959 
examination report which notes that the veteran's left foot 
fungus, which he had had for two weeks, was showing no 
improvement.  A February 1962 Report of Medical Examination 
for discharge shows that the veteran's feet were normal upon 
clinical evaluation

Upon consideration of the foregoing, by an April 1986 rating 
decision, the RO denied service connection for left foot 
fungus, noting that the service medical records were negative 
for such a disorder.  This rating decision was not appealed.

Following the April 1986 rating decision, the RO received 
copies of VA outpatient and hospitalization reports, dated 
from February 1977 to March 1992.  These records were silent 
with regard to complaints of or treatment for fungus of the 
feet. 

Upon consideration of the foregoing, by a December 1992 
Confirmed Rating decision, the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claims of entitlement to service connection for 
left foot fungus.

The veteran offered no testimony with regard to the issue of 
left foot fungus and no such evidence was provided on his 
behalf during either his April 1993 personal hearing at the 
RO or during his July 1995 hearing before a Member of the 
Board.

Service Connection

Pertinent Law and Regulations:  The threshold question that 
must be resolved with regard to a claim is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran or his spouse currently possess a recognized 
degree of medical knowledge that would render their opinions 
on medical diagnoses or causation competent.  Lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well-grounded claim under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

With respect to service connection for PTSD, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court), has held that the three elements 
of a well grounded claim of service connection for this 
disorder are: 1) a current, clear medical diagnosis of PTSD; 
2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 129 (1997).  

Analysis:  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not well 
grounded.  In this regard the Board acknowledges the August 
1962 letter from Dr. Lohr, which reflects that the veteran 
was mentally incompetent, and the July 1977 letter from Dr. 
Mickens, which reported that the veteran had no mental 
illness prior to enlistment and was "psychosomatic" upon 
examination in March 1962.  However, these letters were not 
accompanied by treatment records and, inasmuch as these 
physicians are deceased, no such records are available.  
Neither these letters nor the other evidence of record 
indicate that the veteran had an acquired psychiatric 
disability in service or that any current psychiatric 
disorder is the result of his duty assignments.

In the instant appeal, the service medical records include a 
diagnosis of anxiety reaction and reference to psychosis; 
however, his diagnosis upon Medical Board evaluation was a 
personality disorder.  The Medical Board found that the 
veteran suffered from a personality disorder which rendered 
him unsuitable for future service.  The Report of Medical 
Board Survey reflected a diagnosis of emotional instability 
reaction which existed prior to enlistment and was not 
aggravated therein.  In this regard, the Board notes that 
personality disorders are not diseases or injuries under 
applicable legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. § 3.303(c) (1998).

Further, an acquired psychiatric disorder was not manifested 
during the initial postservice year and there is no medical 
evidence of an acquired psychiatric disability during the 4 
year period between service separation and December 1966, 
after his January 1966 automobile accident and resulting 
concussion.  The Board finds that continuity of treatment is 
not demonstrated between any alleged inservice psychiatric 
condition and chronic brain syndrome, associated with brain 
trauma, with neurotic depressive reaction diagnosed in 
December 1966, as required by 38 C.F.R. § 3.303 (b) (1998).

Moreover, the medical evidence of record consistently 
attribute the veteran's mental impairment to brain trauma 
which he sustained as a result of the January 1966 automobile 
accident in which he was involved.  Significantly, upon VA 
psychiatric examination in December 1996, the examiner 
reviewed the veteran's claims file and medical history and 
concluded that the veteran's behavioral abnormalities, as 
noted during service, did not result from brain injury but 
were manifestations of an intrinsic personality disorder.  
The examiner also concluded that the veteran's mental 
condition during the later period of his life seemed most 
clearly to relate to his automobile accident.

While the Board has considered the contentions and assertions 
by the veteran and his friends and family, that trauma 
sustained during service caused his current psychiatric 
disability, the Court has held that lay persons, such as the 
veteran and his friends and family, are not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Based upon the foregoing, the Board concludes that that the 
veteran's claim of entitlement to service connection an 
acquired psychiatric disability on a direct or presumptive 
basis is not well grounded.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 

While the Board recognizes the veteran's belief that he has 
PTSD, the clinical evidence of record reveals no current 
diagnosis of PTSD.  Notwithstanding his July 1995 testimony 
that he had PTSD because he helped kill people in villages in 
Vietnam and he was threatened with death upon disclosure of 
these incidents, these assertions are not supported by the 
evidence of record.  Significantly, the veteran's service 
personnel records do not demonstrate that he had service in 
the Republic of Vietnam, the December 1996 report of social 
and industrial survey reflects that the veteran could not say 
whether he had served in Vietnam or any other combat 
situations and he could not recall any specific traumatic 
events, and the December 1996 report of VA psychiatric 
examination noted that the veteran gave no symptomatology 
suggesting the presence of PTSD and the examiner concluded 
that there is no evidence of PTSD.  Thus, the veteran's 
contentions are not supported by his service personnel 
records, there is no competent medical evidence to support 
his July 1995 testimony that he has PTSD due to his alleged 
military experiences, and he does not have the requisite 
medical expertise to render such an opinion.  See Espiritu.  
The Board notes that no physician who has treated the veteran 
or reviewed his medical records has diagnosed PTSD.  In view 
of the above, the veteran has not submitted competent 
evidence of a medical diagnosis of PTSD. 

Based upon the foregoing, the Board concludes that the 
veteran has not met the regulatory criteria to establish a 
well grounded claim for service connection for PTSD.  
Accordingly, service connection for PTSD is not warranted.

New and Material Evidence

Pertinent Law and Regulations: VA law provides that despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  In Hodge, the Court held that not 
every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. 
App.  209 (1999) (en banc); Hodge.  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the case must be 
reopened and immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled. 

The Court has determined that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  It is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.

Analysis:  Entitlement to service connection for a concussion 
and left foot fungus was originally denied by the RO's 
unappealed April 1986 rating decision.  The RO determined 
that the service medical records were negative for treatment 
of left foot fungus and, although the veteran was diagnosed 
with a concussion in May 1958, the service medical records 
were negative for any chronic residuals and there was no 
evidence of residuals within a one-year period after service.  
The veteran was informed of these decisions in April 1986.  
Because he did not file a timely appeal from the April 1986 
rating decision, these determinations became final and are 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Therefore, in 
order to reopen his claims for entitlement to service 
connection for left foot fungus and residuals of a 
concussion, subsequently recharacterized as a brain 
contusion, the appellant must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Residuals of a Brain Contusion

The evidence relevant to the issue of entitlement to service 
connection for residuals of a brain contusion submitted since 
the RO's April 1986 determination regarding service 
connection for a concussion includes VA outpatient and 
hospitalization reports, transcripts of the April 1993 and 
July 1995 personal hearings which did not include testimony 
regarding the issue of residuals of brain contusion, reports 
of VA examinations and social and industrial survey conducted 
in December 1996, service personnel records which included no 
information relevant to residuals of a brain contusion, and 
copies of VA and private treatment records from the Social 
Security Administration.  

The VA outpatient and hospitalization reports show that the 
veteran was injured in an automobile accident after discharge 
from service and that the injuries as a result of this 
accident included trauma to the head and brain damage.  These 
records show that, in February 1977, the veteran was 
hospitalized for organic brain syndrome secondary to trauma 
(motor vehicle accident -1967) with psychotic reaction and he 
has been followed for organic brain syndrome/impairment of 
recent memory and personality disorder - dependency and 
emotional lability "all subsequent to an automobile accident 
in 1966". 

The December 1996 report of VA psychiatric examination 
contained the opinion of the examiner that the veteran's 
behavioral abnormalities, as noted during service, did not 
result from brain injury but were manifestations of an 
intrinsic personality disorder.  The examiner further 
concluded that the veteran was clearly demented at the time 
of the examination and the etiology appeared to be that of 
his automobile accident around 1966.  The Social and 
Industrial Survey conducted at this time noted that the 
veteran was in an automobile accident in 1966 and he reported 
that he was not aware of any cognitive or affective changes 
following this accident.  

The records received from the Social Security Administration 
revealed that the veteran's disabilities of intracranial 
injury and chronic pain syndrome began on January 9, 1966, 
the date of his automobile accident.  These records included 
duplicates of VA treatment records, which had been previously 
considered by the RO, as well as private medical reports, 
which include a statement by the veteran's wife that he had 
in an automobile accident in which he sustained trauma to his 
head which had resulted in disorders which included 
forgetfulness and distrust of other people.

Much of the evidence submitted since the April 1986 final 
rating decision is new in that it has not been previously 
considered in connection with this claim.  Furthermore, after 
a careful and thorough review of the record, the Board 
concludes that the new evidence is material to reopen the 
claim.  Application of the holding in Evans v. Brown, 
requires that the specified bases for the final disallowance 
must be considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The specified reasons 
for the April 1986 RO denial of entitlement to service 
connection for a concussion was that the evidence did not 
show that the concussion sustained by the veteran in service 
resulted in chronic residuals during service or within a one-
year period thereafter. 

The Board finds that the new evidence, particularly the 
December 1996 report of VA examination, constitutes new and 
probative evidence which bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, there is new 
and material evidence sufficient to reopen the claim for 
service connection for residuals of a brain contusion, and 
the claim is reopened.  

The Board must next determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  See 
Winters, Elkins.  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

The veteran asserts that service connection for residuals of 
a brain contusion is warranted because his present mental 
impairment is the result of a concussion which he sustained 
during service.  

The service medical records include no evidence of chronic 
residuals of a concussion.  The August 1962 and July 1977 
letters from the veteran's physicians, Drs. Lohr and Mickens, 
state that he had no mental impairment prior to enlistment 
and was mentally incompetent after discharge from service.  
Moreover, Dr. Mickens stated that the veteran's January 1966 
automobile accident was caused by his "psychosomatic 
condition."  However, these letters make no reference to the 
concussion sustained by the veteran during service and offer 
no opinion as to the cause of the veteran's mental 
incompetence or "psychosomatic" behavior.  As such, these 
statements from the veteran's physicians will not be accepted 
to show that the concussion treated during service resulted 
in chronic residual mental impairment after service.

Moreover, the December 1996 report of VA psychiatric 
examination includes the examiner's opinion that the 
veteran's behavioral abnormalities, as noted during service, 
did not result from brain injury but were manifestations of 
an intrinsic personality disorder and that, at the time of 
the examination, the veteran was clearly demented and the 
etiology appeared to be that of his automobile accident 
around 1966.  

The Board notes that the veteran's spouse has asserted that 
the January 1966 automobile accident in which the veteran was 
involved was caused by the mental illness which resulted from 
the veteran's military service.  However, as a lay person, 
she is not competent to make a medical diagnosis or to relate 
a medical disorder to any in-service injury or treatment.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability in 
the form of a medical diagnosis, of incurrence or aggravation 
of a disease or injury in service in the form of lay or 
medical evidence, and of a nexus between the in-service 
aggravation or injury or disease and the current disability 
in the form of medical evidence.  Caluza.  As there is no 
competent medical evidence to suggest that the concussion for 
which the veteran was treated during service resulted in 
chronic residual mental impairment and no competent medical 
evidence which relates any current mental disorder to service 
or any treatment therein, the veteran's claim for service 
connection for residuals of a brain contusion must fail as 
not well grounded.  

Although the Board considered and denied the veteran's claim 
of entitlement to service connection for residuals of a brain 
contusion on a ground different from that of the RO, which 
determined that new and material evidence had not been 
submitted to reopen the claim, the veteran has not been 
prejudiced by the decision.  In the December 1992 statement 
of the case, the RO provided the pertinent laws and 
regulations regarding entitlement to service connection for 
residuals of a brain contusion.  The veteran was provided 
ample opportunity to submit evidence and arguments which 
addressed this issue and, in fact, evidence addressing the 
issue of residuals of brain trauma has been received.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Winters; 
Elkins; Hodge.

Left Foot Fungus

The claims file contains no evidence relevant to the issue of 
entitlement to service connection for left foot fungus 
subsequent to the April 1986 RO decision which denied 
entitlement to service connection for this claim.  In light 
of the foregoing, the Board must conclude that the veteran 
has not submitted "new" and "material" evidence to reopen 
his claim for service connection for left foot fungus.  
38 C.F.R. § 3.156.

In an April 1986 letter, the September and December 1992 
rating decisions, the December 1992 statement of the case, 
and on several other occasions, the RO informed the veteran 
of the elements necessary to complete his application for the 
claims of entitlement to service connection for residuals of 
a brain contusion and left foot fungus.  38 U.S.C.A. 
§ 5103(a) (West 1991); see Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Isenhart v. Derwinski, 3 Vet. App. 177, 179-
80 (1992) (VA has a duty to advise claimant of evidence 
required to complete application).  The VA is not on notice 
of any other known and existing evidence which would make the 
adjudicated service connection claims plausible.  
Additionally, where the claimant has failed to submit well-
grounded claims, VA does not have a statutory duty to assist 
the claimant in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997); Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999) (en banc); Winters.  This decision also informs the 
veteran of the kinds of evidence which would be necessary to 
make his claim for service connection for residuals of a 
brain contusion and left foot fungus well grounded.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied as the claim is not 
well-grounded.

New and material evidence to reopen the claim for service 
connection for residuals of a brain contusion has been 
submitted and the claim is reopened.

Entitlement to service connection for residuals of a brain 
contusion is denied as the claim is not well-grounded.

New and material evidence to reopen the claim for service 
connection for left foot fungus has not been received and the 
application to reopen the claim is denied.


REMAND

The veteran claims entitlement to service connection for 
residuals of sacral contusion, tachycardia, and residuals of 
an injury of the left ankle.  Entitlement to service 
connection for these disorders was denied by the RO's 
unappealed April 1986 rating decision.  The veteran was 
informed of these decisions in April 1986.  Because he did 
not file a timely appeal from the April 1986 rating decision, 
these determinations became final and are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In order to reopen his claims for 
entitlement to service connection for residuals of sacral 
contusion, tachycardia, and residuals of an injury of the 
left ankle, the appellant must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As noted in the introduction portion of this decision, the 
veteran's claims file was remanded to the RO for additional 
development, including obtaining additional treatment 
records, in February 1996.  Accordingly, copies of medical 
records from the Social Security Administration were obtained 
and the veteran was afforded a VA examination in December 
1996.  This development included evidence which is relevant 
to the veteran's claims for service connection for residuals 
of sacral contusion, tachycardia, and residuals of an injury 
of the left ankle.  Upon completion of this development, the 
RO was specifically requested to "readjudicate the issues on 
appeal."  However, the claims file contains no rating 
decision or supplemental statement of the case to suggest 
that this evidence has been considered in connection with the 
veteran's claims for service connection for residuals of 
sacral contusion, tachycardia, and residuals of an injury of 
the left ankle.

In this regard, VA regulations provide that, under 38 C.F.R. 
§ 20.1304(c) (1998), any pertinent evidence which is 
submitted by an appellant which is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless that procedural right is waived by the appellant or 
unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  In view of the fact that neither the veteran nor 
his representative have waived initial RO consideration of 
this evidence pursuant to 38 C.F.R. § 20.1304(c), and since 
this evidence appears to be relevant to the veteran's claim 
of entitlement to service connection for service connection 
for residuals of sacral contusion, tachycardia, and residuals 
of an injury of the left ankle, it is found that remand to 
the agency of original jurisdiction for initial review is 
warranted.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following:

The RO should review the additional 
evidence received since the February 1996 
remand by the Board and readjudicate the 
claims for service connection for 
residuals of sacral contusion, 
tachycardia, and residuals of an injury 
of the left ankle.  If any further 
development is indicated, it should be 
accomplished.  

If the claims remain in a denied status, the veteran and his 
representative should be provided with a supplemental 
statement of the case which includes all pertinent law and 
regulations and a full discussion of action taken on the 
veteran's claims.  The applicable response time should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

